PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/851,399
Filing Date: 21 Dec 2017
Appellant(s): McAfee, LLC



__________________
Michael J. Lenisa (Reg. #72,724)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 22, 2022 appealing from the Office Action mailed October 06, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 06, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
No rejection is withdrawn.

The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-4, 7-10, 13-18 and 21 are rejected under 35 U.S.C. §103 as being unpatentable over Glass et al. (US Publication No. 2006/0105712 hereinafter “Glass”) in view of Broyles, III et al.  (US Publication No. 2012/0005632 hereinafter “Broyles”). Claims 5, 11 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Glass in view of Broyles, and further in view of Wright (US. Patent No. 7,629,963 hereinafter “Wright”). Claims 6, 12 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Glass in view of Broyles, and further in view of Kingsley-Hughes (“Hardware 2.0: Bring Your Own Device”, July 30, 2013 hereinafter “Hughes”).

(2) Response to Argument
Arguments are primarily presented with respect to independent claims 1, 7 and 15, and limitations that appear in all pending claims.

	Argument 1: The rejection of claim 1 as allegedly unpatentable over Glass in view of Broyles III is in error and must be reversed. Independent claim 1 sets forth at least one processor to generate, in response to a determination that the first requested user action is included in the list of previously generated user actions, a second requested user action, the second requested user action based on a type of a second device, the second requested user action not included in a list of previously generated user actions. The cite art does not teach or suggest claim 1. (Pages 6-7 of the Appeal Brief).

Response: As per argument 1, the Examiner respectfully disagrees with the Applicant’s argument. Broyles discloses the ability to generate one or more gestures (Par. 36, item 290). Broyles further discloses that recognized gestures are previously stored as a list in a database (Par. 61-62). As a result, the claim limitations of the present invention can be implemented since Broyles discloses how one or more gestures (user actions) can be generated where the first gesture could be a match within the database of recognized gestures, and the user has the ability to enter or input a second gesture to be generated and is determined not to be a match within the database of recognized gestures and given the ability to create a new gestures (Broyles – par. 36).
	Furthermore, Broyles discloses in paragraph 62 that a command can be associated with a recognized gesture and the command can have an executable instruction which can be linked to control a functionality of a corresponding device from the plurality of corresponding device. The Examiner interprets the association of a command with a recognized gesture with a corresponding device to refer to the claim language of having a requested user action based on a type of device.
	As a result of the teachings of Glass combined with the teachings of Broyles, the Examiner believes that the combined references could be used to implement the claim limitations of the present invention. 


Argument 2: The rejection of claim 7 as allegedly unpatentable over Glass in view of Broyles III is in error and must be reversed. Independent claim 7 sets forth a non-transitory computer-readable medium comprising computer-executable instructions that, when executed by at least one processor, cause the at least one processor to at least request, in response to the determination that the first requested user input is included in the list of previously generated user inputs, performance of a second requested user input receivable from the external device, the second requested user input based on the type of the external device, the second requested user input not included in the list of previously generated user inputs. The cite art does not teach or suggest the instruction of claim 7. (Pages 12-13 of the Appeal Brief).

Response: As per argument 2, the Examiner respectfully disagrees with the Applicant’s argument. Broyles discloses the ability to generate one or more gestures (Par. 36, item 290). Broyles further discloses that recognized gestures are previously stored as a list in a database (Par. 61-62). As a result, the claim limitations of the present invention can be implemented since Broyles discloses how one or more gestures (user actions) can be generated where the first gesture could be a match within the database of recognized gestures, and the user has the ability to enter or input a second gesture to be generated and is determined not to be a match within the database of recognized gestures and given the ability to create a new gestures (Broyles – par. 36).
	Furthermore, Broyles discloses in paragraph 62 that a command can be associated with a recognized gesture and the command can have an executable instruction which can be linked to control a functionality of a corresponding device from the plurality of corresponding device. The Examiner interprets the association of a command with a recognized gesture with a corresponding device to refer to the claim language of having a requested user action based on a type of device. 


Argument 3: The rejection of claim 15 as allegedly unpatentable over Glass in view of Broyles III is in error and must be reversed. Independent claim 1 sets forth at least one processor to generate, in response to a determination that the first requested user action is included in the list of previously generated user actions, a second requested user action, the second requested user action based on a type of a second device, the second requested user action not included in a list of previously generated user actions. The cite art does not teach or suggest claim 1. (Pages 6-7 of the Appeal Brief).

Response: As per argument 3, the Examiner respectfully disagrees with the Applicant’s argument. Broyles discloses the ability to generate one or more gestures (Par. 36, item 290). Broyles further discloses that recognized gestures are previously stored as a list in a database (Par. 61-62). As a result, the claim limitations of the present invention can be implemented since Broyles discloses how one or more gestures (user actions) can be generated where the first gesture could be a match within the database of recognized gestures, and the user has the ability to enter or input a second gesture to be generated and is determined not to be a match within the database of recognized gestures and given the ability to create a new gestures (Broyles – par. 36).
	Furthermore, Broyles discloses in paragraph 62 that a command can be associated with a recognized gesture and the command can have an executable instruction which can be linked to control a functionality of a corresponding device from the plurality of corresponding device. The Examiner interprets the association of a command with a recognized gesture with a corresponding device to refer to the claim language of having a requested user action based on a type of device. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Conferees:
/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181      

                                                                                                                                                                                                  
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184                                                                                                                                                                                                        

                                                                                                                                                                                                 
 


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.